Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keiko Takagi on 10/14/2021.

The application has been amended as follows: 

Abstract: 
Replace the abstract with the following:
A pressure-sensitive adhesive tape for a battery outer packaging including: a base material; and a pressure-sensitive adhesive layer arranged on one surface of the base material, where a value calculated from an expression "a loss modulus of elasticity (Gʺ) of the pressure-sensitive adhesive tape for a battery outer packaging at 70°C×a thickness (mm) of the pressure-sensitive adhesive layer/a thickness (mm) of the pressure-sensitive adhesive tape for a battery outer packaging" is 8×103 Pa or more; a 5 Pa or less; and a pressure-sensitive adhesive strength of the pressure-sensitive adhesive tape for a battery outer packaging to a stainless-steel plate at 23°C is 2 N/10 mm or more.

Claims: 
Replace “pressure-sensitive adhesive tape for a battery outer packaging”, with “battery outer packaging pressure-sensitive adhesive tape” in claim 1-4, 10, and 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783